DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-12 are allowed.
Claim 5 is canceled.

Response to Amendment
The amendments to the claims, filed on July 26, 2021 have been entered. Claims 1-4 and 6-12 are pending. In regard to claims 5  and 12, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed. Independent claims 1 and 6 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a coaxial connector comprising a body, an inner contact, an outer contact, and a dielectric spacer, wherein the body is provided with a through hollow cavity; wherein the outer contact is in a an end of each spring finger is provided with a flange, the flanges extend outwardly in a radial direction; and wherein the outer contact is formed by stamping a tube; and wherein when the coaxial connector mates with a corresponding mating connector, elastic deformations of the spring fingers in radial direction are equal to or less than 0.30 mm, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for producing an outer contact of a coaxial connector, wherein the outer contact is being in a shape of thin-wall cylinder, the method comprising: providing a tube, a wall thickness of the tube is substantially equal to a wall thickness of the outer contact and an outer diameter of the tube is smaller than a predetermined maximum outer diameter of the outer contact; stamping a plurality of slots on the tube extending a specific length from a proximal end toward a distal end axially and spaced apart from each other circumferentially, thereby forming a plurality of spring fingers; stamping and everting an end of each spring finger of said plurality of spring fingers to form a flange extending outwardly to a specific distance along a radial direction, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER G LEIGH/Examiner, Art Unit 2831